     Case 2:19-cv-05713-GW-JEM Document 43 Filed 01/12/21 Page 1 of 1 Page ID #:399



1

2
                                                                    JS-6
3

4

5

6

7

8                        UNITED STATES DISTRICT COURT
9                       CENTRAL DISTRICT OF CALIFORNIA
10
                                                  )
11    DERRICK L. JOHNSON,                         )    Case No. CV 19-5713-GW (JEM)
                                                  )
12                        Petitioner,             )
                                                  )    JUDGMENT
13                 v.                             )
                                                  )
14    SUPERIOR COURT OF THE                       )
      STATE OF CALIFORNIA,                        )
15                                                )
                          Respondent.             )
16                                                )
17          In accordance with the Order Accepting Findings and Recommendations of United
18    States Magistrate Judge filed concurrently herewith,
19          IT IS HEREBY ADJUDGED that the action is dismissed with prejudice.
20

21    DATED: January 12, 2021
                                                             GEORGE H. WU
22                                                    UNITED STATES DISTRICT JUDGE
23

24

25

26

27

28
